Order entered November 28, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01096-CV

                          TANTRUM STREET, LLC, Appellant

                                            V.

                           KRISTINA KIT CARSON, Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-05170

                                        ORDER
       Before the Court is appellant’s November 15, 2016 motion to consolidate interlocutory

appeal and petition for writ of mandamus. We GRANT the motion and ORDER cause number

05-16-01330-CV CONSOLIDATED into cause number 05-16-01096-CV. We DIRECT the

Clerk of Court to remove all documents from cause number 05-16-01330-CV and refile them in

cause number 05-16-01096-CV and to treat cause number 05-16-01330-CV as a closed case.

We ORDER that all future pleadings be filed in and bear only cause number 05-16-01096-CV.




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE